The judgment of the Supreme Court was entered,
Per Curiam.
— In this case there was no agreement or consent of the defendant to pay the mortgage debt, or to make it his own, and no consideration moving to him for its payment. He was merely a dry trustee, to whom the property came by the acts of others, and not his own. He is clearly not liable for the mortgage debt under such circumstances. The property was bound for it, but not himself personally. The criterion of personal liability, for an encumbrance to which property is subjected, appears to be the contract or consent of the purchaser to become bound for it where the debt forms a part of the price or consideration he is to pay for the encumbered property. His undertaking to páy the encumbrances *92is a contract with his vendor. But where the property is cast upon the party by the act of the law, or by the agency of others, who are the beneficiaries, there is no reason for assuming that he intended to bind himself, and thereby to add a new security for the payment: Lennig’s Estate, 2 P. F. Smith 135.
Judgment affirmed.